DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Duplicate Claims
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-9, 12, 22-23, 13-14, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5, 7-9, 12, 22-23, 13-14, 17 and 19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, 13, and claims 2-3, 5, 7-9, 12, 22-23, 14, 17 and 19, due to their dependency, as well as their dependent claims, require coherent, complex interactions preserving phase between at least two optical pulse trains within at least one of an optical device and an optical medium (claim 1, lines 8-10 and claim 13, lines 8-10). The specification fails to describe how and enable skilled in the art  to preserve phase between the pulse trains within the at least one of an optical device and an optical medium.  For purposes of the art rejection below, it will be assumed that since the pulse trains propagate through the same optical device/medium (see for example, fig. 1, nonlinear medium 42) that phase between the pulse trains will inherently be preserved.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the plurality of at least two optical pulse trains" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the art rejection below,  "the plurality of at least two optical pulse trains" is assumed to be "the at least two optical pulse trains."
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 13-14, 17, 19, and 22-23 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by US 2009/0080467 (Starodoumov).
	For claim 1, Starodoumov teaches a method for controlling an output of an optical system(fig. 1, 2, and 2a, [008]-[0010]), the method comprising: 
generating at least two optical pulse trains having different optical properties (fig. 1, 26 and fig. 2, first two pulses output from port 3 to amplifier may be considered a first optical pulse train while the third and fourth pulses may be considered a second optical pulse train, two examples of different optical properties of the pulses are amplitude and pulse width); and 
passing the at least two optical pulse trains as input to an optical system (fig.1, 28 and 30)  comprising at least one of: i) an optical device and ii) an optical medium (fig. 1, 28 and 30 are both an optical device and an optical medium); 
wherein an output of the optical system is based on multiple, coherent, complex interactions of the at least  two optical pulse trains said multiple, coherent, complex interactions preserving phase between at least two optical pulse trains,  within the at least one of: i) an optical device and ii) an optical medium. (Multiple coherent pulses pass through the non-linear medium [fig. 1, 30, harmonic generator] which is described as a complex interaction in the instant application. While Starodoumov does not explicitly state the interactions preserving phase between the optical pulse trains, the configuration is substantially similar to that shown in fig. 1 of the instant application; therefore, if the instant application preserves phase, Starodoumov will maintain phase between the optical pulse trains as well.)
Starodoumov further teaches relative proportions of the at least two optical pulse trains that are generated and individual optical properties thereof are selected to control the output of the optical system. (Relative proportions of the optical signal components that are generated and individual optical properties thereof are selected to control the output of the optical system because output of the harmonic generator (30) and fiber amplifier (28) are dependent on the chosen input amplitude and frequencies.)
For claim 2, Starodoumov teaches adjusting the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof in order to adjust the output of the optical system (fig. 2A, [0022]).
For claim 3, Starodoumov teaches automatically adjusting the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof in order 3Application No. PCT/CA2019/148298Docket number: G14448-00219 Amendment filed *, 2020 to adjust the output of the optical system towards a target output using a feedback mechanism (fig. 2A, [0022]).
For claim 5, Starodoumov teaches said generating the plurality of the at least two optical pulse trains comprises generating an optical signal using an optical source (fig. 1, 22), and passing the optical signal to a signal preparation device that acts on the input optical signal to generate the at least two optical pulse trains (fig. 1, 26 and fig. 2-2A).
For claim 7, Starodoumov teaches passing the generated at least two optical pulse trains to a nonlinear medium (fig. 1, 30), the output of the optical system being determined in part by multiple, coherent, complex interactions of the at least two optical pulse trains within the nonlinear medium (fig. 1, harmonic output pulses are based on the complex interaction of multiple coherent pulses of the at least two optical pulse trains with the nonlinear harmonic generator, [0016]). 
The final limitation of claim 7 recites “wherein the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof are selected to control the interactions of at least two optical pulse trains within the nonlinear medium to control the output of the optical system.” (This limitation does not distinguish the claimed invention from the prior art because it simply expresses the intended result of the steps previously recited; see MPEP 2111.04. However, the method of Starodoumov meets the claimed wherein limitation. I.e. relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof are selected to control the interactions of the signal components within the nonlinear medium to control the output of the optical system because output of the harmonic generator (30) and fiber amplifier (28) are dependent on the chosen input amplitude and frequencies.)
For claim 13, Starodoumov teaches an optical apparatus (fig. 1, 2 and 2A), comprising: 
a signal preparation device (fig. 1, 26 and fig. 2/2A) operable to generate as output at least two optical pulse trains having different optical properties (fig. 1, 26 and fig. 2, first two pulses output from port 3 to amplifier may be considered a first optical pulse train while the third and fourth pulses may be considered a second optical pulse train, two examples of different optical properties of the pulses are amplitude and pulse width); and 
an optical system comprising at least one of: i) an optical device and ii) an optical medium, receiving the at least two optical pulse trains generated by the signal preparation device as input in order to generate an output of the optical system (fig. 1, 28 and 30 are both an optical device and an optical medium); 
wherein the output of the optical system is based on multiple, coherent, complex interactions of the at least  two optical pulse trains said multiple, coherent, complex interactions preserving phase between at least two optical pulse trains,  within the at least one of: i) an optical device and ii) an optical medium. (Multiple coherent pulses pass through the non-linear medium [fig. 1, 30, harmonic generator] which is described as a complex interaction in the instant application. While Starodoumov does not explicitly state the interactions preserving phase between the optical pulse trains, the configuration is substantially similar to that shown in fig. 1 of the instant application; therefore, if the instant application preserves phase, Starodoumov will maintain phase between the optical pulse trains as well.)
Starodoumov further teaches the signal preparation device is configured to at least one of: i) select and ii) control the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof, and to thereby control the output of the optical system (fig. 2A, relative proportions are controlled via feedback and the error-signal generator which results in controlling the output of the optical system).
For claim 14, Starodoumov teaches the signal preparation device is configured to adjust the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof (fig. 2A, 50, [0022]), and wherein the optical system further comprises a controller controlling the signal preparation device to adjust the relative proportions of the at least two optical pulse trains that are generated and the individual properties thereof (fig. 2A, 58).
For claim 17, Starodoumov teaches an optical source, said optical source providing an input optical signal to the signal preparation device (fig. 1, 22).
For claim 19, Starodoumov teaches a nonlinear medium, wherein the at least two optical pulse trains are provided to the nonlinear medium (fig. 1, 30).
For claim 22 and 23, Starodoumov teaches a signal preparation device (fig. 1, 26 and fig.2/2A), for use in an apparatus/system as claimed in claim 1, configured to generate at least two optical pulse trains having different optical properties (fig. 1, 26 and fig. 2, pulses output from port 3 to amplifier, two examples of different optical properties of the pulses are amplitude and pulse width), wherein the signal preparation device is further configured to adjust the proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof (fig. 2A, 46A provides an amplitude control module [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov) in view of US 2009/0028195 (Grapov).
For claim 8, Starodoumov does not teach the optical system comprises at least one of: a resonating a system and an optical feedback system, and wherein the at least two optical pulse trains are used to provide optical feedback to the system. 
However, Grapov teaches an optical system for  harmonic generation (fig. 2a, [0026]) similar to the optical system of Starodoumov (Starodoumov, fig.1, 28 and 30) wherein the optical system comprises at least one of a resonating a system and an optical feedback system (fig. 2a, 212, 216, 224, 220), and wherein the optical signal components (the at least two optical pulse trains of Starodoumov) are used to provide optical feedback to the system (fig. 2a, laser input circulates within the resonator) in order to convert additional light to the second frequency ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resonating system of Grapov with the optical system of Starodoumov in order to convert additional light to the second frequency.
For claim 9, Starodoumov does not teach the optical system comprises a laser cavity.
However, Grapov teaches an optical system for  harmonic generation (fig. 2a, [0026]) similar to the optical system of Starodoumov (Starodoumov, fig.1, 28 and 30) wherein the optical system comprises a laser cavity (fig. 2a, 212, 216, 224, 220) in order to convert additional light to the second frequency ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the laser cavity of Grapov with the optical system of Starodoumov in order to convert additional light to the second frequency.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov) in view of US 2009/0010288 (Keaton).
For claim 12, Starodoumov teaches the method of claim 1 as applied in the rejection of claim 1 above. Starodoumov teaches the optical system comprises a medium, the medium being one of: i) a nonlinear medium and ii) an element to be imaged (fig. 1, 30, [0016]).
Starodoumov does not teach the optical system comprises an optical Amendment filed *, 2020imaging system comprising an optical imaging device. However, Keaton teaches an optical imaging device (fig. 13, 1308) is included in a system with a nonlinear medium (fig. 13, 1302) in order to focus the laser input (fig. 13, 1301) in the nonlinear crystal ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical imaging device of Keaton with the system of Starodoumov in order to focus the laser input in the nonlinear crystal. 
Allowable Subject Matter
Claim 20-21 and 25-28 allowed.
The following is an examiner’s statement of reasons for allowance: for claims 20 and 21, US 2009/0080467 (Starodoumov) represents the closest prior art. Starodoumov does not teach the combined elements of independent claims 20 and 21 including the claimed signal preparation device in an optical cavity or a laser cavity. There is no clear suggestion or motivation to modify Starodoumov to meet the claimed limitations. Claims 25-28 would be allowable due to their dependency on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant discusses Starodoumov on page 9, paragraphs 7. Applicant particularly notes that “[o]nce separated, the pulses never temporally overlap again and thus never interact again”. Applicant asserts on page 10, first paragraph that the present invention uses coherent splitting and combination and points to figs. 3 and 4 to illustrate the assertion. While fig. 3 does appear to show some slight overlap in the tails of the 2N pulses it is not clear that they coherently combined.  Applicant’s attorney asserts, at page 10, second paragraph that fig. 4C-4E, that the FROG spectrogram illustrates coherent interaction between pulses; however, it is no clear based on the specification that the FROG spectrogram does show coherent recombination.  Applicant is invited to provide additional evidence to support the assertion.
Regardless, the claims as currently constructed do not require coherent recombination, but merely a coherent interaction.  In the case of Starodoumov. Multiple coherent pulses in the pulse trains have complex interactions with the non-linear optical medium.
At pages 10, paragraph 4 through page 13, paragraph 2, the applicant asserts that neither Starodoumov nor any of the secondary references teach the limitations of claim 1 and 13.  However, the rejection of claims 1 and 13 above map the claimed elements to Starodoumov. Applicant’s assertion is, therefore, not persuasive.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/108900 (Eldam) and teaches significantly different pulse amplitudes after a signal preparation device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828